Citation Nr: 1738498	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  12-20 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for lumbar spine disability, to include kyphosis and scoliosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Alexia E. Palacios-Peters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied the Veteran's request to reopen a claim for service connection for scoliosis.

In March 2013, the Veteran testified before the undersigned at a videoconference hearing at the RO.  A hearing transcript has been associated with the claims file.
In April 2014, the Board reopened and remanded the issue on appeal for further development.  This case was last before the Board in December 2016, at which time the Board again remanded the lumbar spine claim for additional development.  That development having been completed, the case has been returned to the Board for further appellate review at this time.


FINDING OF FACT

The Veteran's lumbar spine disorder is a congenital defect that was not subject to a superimposed disease or injury.


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303(c) (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify

VA has a duty to notify claimants of any evidence not previously provided that is necessary in substantiating claims for VA benefits.  See 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159(b) (2016).  In the instant case, VA provided notice in letters sent to the Veteran in January 2017 and March 2017.  These letters advised the Veteran of the evidence and information necessary to substantiate his claims, including how the VA determines disability ratings and the effective date if the claim is granted.  Furthermore, the Veteran was informed of his and VA's respective responsibilities in obtaining such evidence and information.  As the letters contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

Duty to Assist

VA also has a duty to make reasonable efforts to assist a claimant in the development of a claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  VA obtained the Veteran's service treatment records, records from the Social Security Administration (SSA), and private treatment records.

The Board's December 2016 remand required VA to obtain pertinent VA treatment records of the Veteran since his discharge from service, specifically from VA facilities in Biloxi, Mississippi, New Orleans, Louisiana, and Cascadilla, Texas. VA requested records from the VA facilities in Biloxi, Mississippi and New Orleans, Louisiana and were informed by both facilities that no records existed for the locations and time periods requested.  Additionally, VA was unable to request records from Cascadilla, Texas as that city or town does not exist.  See January 2017 VA Memo.  VA documented in the Veteran's file their attempts to obtain records from these locations and the reasons for their inability to obtain these records.

While VA did not inform the Veteran of its inability to obtain records from Cascadilla, Texas, remanding to notify the Veteran regarding the lack of records from Cascadilla, Texas would not aid the Veteran in substantiating his claim or to place that theory of entitlement "within the range of possibility as distinguished from pure speculation or remote possibility." 38 C.F.R. § 3.102; Mariano v. Principi, 17 Vet. App. 305, 312 (2003); 38 U.S.C.A. § 5103A(a)(2).  Here, the 1997 back injury suffered by the Veteran occurred not in service, but at work so it would not necessarily help the claim; even to bring it to the level of resolving reasonable doubt.  See Transcript of March 2013 Videoconference Hearing at 9 - 10.

Additionally, the record is unclear as to whether the 1997 records the Veteran references were VA records or private records.  However, any further development for VA records would be futile as no other VA treatment center exists in Cascadilla, Texas.  As to private treatment records, the Veteran reported that VA has all non-governmental records.  See January 2017 Report of General Information.

The Board finds that there has been substantial compliance with its December 2016 remand directive.  While VA did not send the Veteran a letter notifiying him that no records were obtained from Cascadilla, Texas, no such place in Texas exists and VA attempted to obtain VA records and associated all responses with the claims file.  Stegall v. West, 11 Vet. App. 268 (1998).  Also, while VA did not send the Veteran a letter notifying him that no records were obtained from Cascadilla Texas, VA did reach out to the Veteran to confirm whether any additional records were needed. The Veteran responded that VA had all non-governmental records.  VA's duty to assist in obtaining relevant records has been met.

VA provided relevant examinations in September 2012 and May 2014.  Both VA examinations were conducted by qualified medical professionals who reviewed the Veteran's claims file.  The examinations include reasoning and detailed bases as to opinions rendered.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Accordingly, the Board finds the VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met. 38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished; therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection for Lumbar Spine Disorder

On appeal, the Veteran has asserted that his lumbar spine disorder is due to his military service, specifically, due to a march of approximately 14 miles with full gear weighing approximately 80 pounds.  See Transcript of March 2013 Videoconference Hearing at 4.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  A Veteran must show the existence of a present disability, an in-service incurrence or aggravation of a disease or injury, and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may not be granted for defects of congenital, developmental or familial origin.  VAOPGCPREC 82-90 (July 1990).  Congenital "defects," as opposed to congenital "diseases," are excluded from the types of disabilities that may be service connected, as congenital defects are not considered diseases or injuries under VA law.  Id.  Moreover, service connection may be granted for a superimposed disease or injury that occurred during service.  See id.; Carpenter v. Brown, 8 Vet. App. 240 (1995); Monroe v. Brown, 4 Vet. App. 513 (1993).

Service connection may however be granted for diseases (but not defects) of congenital, developmental, or familial (hereditary) origin if the condition was incurred in or aggravated during service beyond its natural progression.  While a defect is a structural or inherent abnormality or condition that is more or less stationary in nature, a disease is defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be unknown.  See VAOPGCPREC 82-90.  The presumption of soundness applies to a congenital disease but not to a congenital defect.  Quirin v. Shinseki, 22 Vet. App 390 (2009).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by VA.  VA shall consider all information and lay and medical evidence of record with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

In order to be service connected for lumbar spine disorder, the Veteran first needs to establish he has a current disability.  Both the VA examinations conducted in September 2012 and May 2014 diagnosed the Veteran with lumbar scoliosis and his private treatment records show consistent treatment and evaluation of his lumbar scoliosis.  The Board finds as competent, credible, and probative the opinions provided by the experts in the September 2012 and May 2014 VA examinations, including the findings that the Veteran's lumbar spine is a congenital defect.  The May 2014 VA examination stated it would be nearly impossible for the Veteran to develop this scoliosis in three weeks since service and is more likely an idiopathic prior condition.

However, the Veteran's medical records show additional diagnoses of arthritis, degenerative disc disease, sclerosis, spinal stenosis, and spondylosis. These diagnoses could be service connected if they were superimposed on the lumbar spine disability in service.

The Veteran was in service from October 1971 to January 1972.  These diagnoses were not identified during that service period and thus were not superimposed upon the Veteran's congenital defect in service.  The Veteran's arthritis, degenerative disc disease, sclerosis, spinal stenosis, and spondylosis cannot be service connected and any claim of entitlement is not warranted.

The Veteran states that he suffered back pain after walking 14 miles with 80 pounds on his back.  See Transcript of March 2013 Videoconference Hearing at 4.  The board finds as competent, credible, and probative the statements made by the Veteran as to determining any signs or symptoms he experienced while in service.  However, this lay evidence is not competent to diagnose degenerative disc disease, sclerosis, spinal stenosis, and/ or spondylosis since they are not observable and identifiable by the average person. Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Two VA examinations were completed in September 2012 and May 2014.  The Veteran's case file also contains private treatment records and SSA records. Degenerative disc changes presented throughout the Veteran's lumbar spine in a March 2012 MRI.  See May 2014 VA examination.  The Veteran had an active problem list in September 2014 which showed spinal stenosis of the lumbar region diagnosed in June 2014 and degeneration of lumbar or lumbosacral diagnosed in July 2008. See February 2017 VA Treatment Records.

Additionally, the lumbar degenerative disc disease occurred in 2006 or 2007 and was noted on imaging after a motor vehicle accident.  See September 2014 VA Treatment Records.  This disease was not present in 1971 or 1972 when the Veteran was in service.  Id.  Sclerosis and spondylosis were noted in April 2009. See April 2009 Private Treatment Records.  Arthritis was documented in September 2012.  See September 2012 VA examination.

Based on the above, the Board finds that the preponderance of the evidence demonstrates that the lumbar scoliosis is an idiopathic congenital defect and is against a finding of service connection for lumbar scoliosis.  The Veteran's claim of entitlement to service connection for a lumbar spine disability, to include lumbar scoliosis and kyphosis, is not warranted.


ORDER

Service connection for a lumbar spine disability, to include kyphosis and scoliosis, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


